ON PETITION FOR REHEARING
PER CURIAM.
Upon due consideration of appellee’s petition for rehearing and/or clarification this court’s opinion of July 30, 1976 is modified only to the extent of deleting the following sentence:
“. . . Additionally, the award of attorney’s fees for substituted counsel was not made in accordance with the procedure prescribed in Chaachou v. Chaachou, 122 So.2d 24 (Fla. 3d DCA 1960).”
Notwithstanding the deletion of the foregoing this court reaffirms its original opinion vacating and setting aside the order of October 24, 1975 in its entirety.
MAGER, C. J., and WALDEN and DOW-NEY, JJ. concur.